                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


United States of America

                                                            Civil Action No.     19cv289-MMA(JLB)

                                             Plaintiff,
                                      V.
$11,800.00 in U.S. Currency                                        DEFAULT JUDGMENT
                                                                     IN A CIVIL CASE

                                           Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
that the interest of Hilda Ortega, Jerome Simpson and all potential claimants be ordered condemned
and forfeited to the United States. In addition, the defendant is hereby condemned and forfeited to the
United States of America pursuant to Title 21, United States Code, Section 881(a)(6). Judgment shall
be entered on Plaintiff’s Complaint in favor of the United States of America.

Costs incurred by the United States Marshals Service, and any other Governmental agencies which
were incident to the seizure, custody, and storage of the defendant shall be the first charge against the
forfeited defendant.




Date:           7/9/19                                           CLERK OF COURT
                                                                 JOHN MORRILL, Clerk of Court
                                                                 By: s/ R. Chapman
                                                                                     R. Chapman, Deputy
